Citation Nr: 0605137	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, acromioclavicular joint, right.

2.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1987 to October 
1990.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran's appeal initially included a claim of 
entitlement to service connection for a neck disorder.  
However, by rating decision dated in March 2005, the RO 
granted the veteran this claim.  It is thus not now before 
the Board for appellate review.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an increased evaluation for a 
right shoulder disability.

2.  The veteran is right handed.

3.  The veteran's right shoulder disability manifests as pain 
on motion, increased during flare-ups, tenderness to 
palpation, and limitation of motion during flare-ups. 




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for degenerative joint disease, acromioclavicular 
joint, right, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has provided the 
veteran adequate notice and assistance with regard to his 
claim for an increased evaluation for a right shoulder 
disability such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in December 2000, before initially deciding the 
veteran's claim in a rating decision dated in July 2001.  The 
timing of such notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the December 2000 letter, the RO acknowledged the 
veteran's claim for an increased evaluation, identified the 
evidence it had requested in support of that claim, asked the 
veteran to ensure the RO's receipt of such evidence, and 
advised him to sign the enclosed form authorizing the release 
of his private treatment records if he wished VA to obtain 
them on his behalf.  

Moreover, in letters dated in August 2000 and February 2005, 
a rating decision dated in July 2001, a statement of the case 
issued in February 2004, and a supplemental statement of the 
case issued in April 2005, the RO notified the veteran of the 
VCAA and VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  As well, the RO 
identified the evidence it had requested in support of the 
veteran's claim, noted that it would make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
support his claim provided he identified the source(s) 
thereof, and indicated that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO also specifically advised the veteran to 
identify or send to the RO all evidence and information he 
had that would support his claim.  In addition, the RO 
explained the reasons for which it denied the veteran's 
claim, identified the evidence it had considered in doing so, 
and provided the veteran the regulations pertinent to his 
claim, including those governing VA's duties to notify and 
assist.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
First, the RO secured and associated with the claims file all 
evidence the veteran identified as being pertinent to his 
claim, including VA and private treatment records.  Second, 
the RO conducted medical inquiry in an effort to substantiate 
the veteran's claim by affording him a VA examination, during 
which an examiner discussed the severity of the veteran's 
right shoulder disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent that 
it affects the essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran seeks an increased evaluation for his right 
shoulder disability.  He claims that the 10 percent 
evaluation assigned this disability does not adequately 
reflect the severity of his right shoulder symptomatology.  
Allegedly, such symptomatology has worsened and begun to 
necessitate treatment. 

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the RO has evaluated the veteran's right 
shoulder disability as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010 and 5201.  DC 
5010 provides that arthritis that is due to trauma and 
substantiated by x-rays is to be rated as degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5010 (2005). 

DC 5003 provides that this type of arthritis is to be rated 
based on limitation of motion of the part affected, under the 
appropriate DC for the specific joint involved. When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate DC, an evaluation of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the arthritis is to be 
assigned a 10 percent evaluation with x-ray involvement of 
two or more major joints or two or more minor joint groups 
and a 20 percent evaluation with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003 (2005).

The specific joint involved in this case in the right 
shoulder joint, the limitation of motion of which is governed 
by DC 5201.  This DC provides that a 20 percent evaluation is 
assignable for limitation of motion of the dominant arm at 
shoulder level.  A 30 percent evaluation is assignable for 
limitation of motion of the dominant arm midway between side 
and shoulder level.  A 40 percent evaluation is assignable 
for limitation of motion of the dominant arm to 25 degrees 
from side.  38 C.F.R. § 4.71a, DC 5201 (2005).

The veteran's right shoulder disability may also be evaluated 
under 38 C.F.R. 
§ 4.71a, DC 5200 (2005).  This DC provides that a 30 percent 
evaluation is assignable for favorable ankylosis of the 
dominant scapulohumeral articulation, abduction to 60 
degrees, and the ability to reach the mouth and head.  A 40 
percent evaluation is assignable for ankylosis of the 
dominant scapulohumeral articulation, intermediate between 
favorable and unfavorable.

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's right shoulder disability 
picture does not more nearly approximate the criteria for an 
evaluation in excess of 10 percent under any applicable DC.

As previously indicated, the veteran had active service from 
February 1987 to October 1990.  During this time period, he 
sustained multiple injuries, including of the right shoulder, 
in motorcycle accidents.  In March 1990, he indicated that he 
felt right shoulder pain on heavy use.  He reiterated this 
complaint during a Medical Evaluation Board examination 
conducted in April 1990.  An examiner noted a normal clinical 
evaluation of the veteran's upper extremities.

After discharge until August 2000, when the veteran filed a 
claim for an increased evaluation for a right shoulder 
disability, the veteran underwent VA examinations of his 
right shoulder.  During such examinations (general medical 
and orthopedic) conducted in April 1991, one examiner noted 
mild crepitus on abduction and internal and external rotation 
of the right shoulder and minimal tenderness on extreme 
abduction and external rotation of the right shoulder.  

The veteran also sought VA outpatient treatment for right 
shoulder complaints.  From September 1998 to May 1999, 
physicians noted right shoulder pain, but no tenderness, 
limitation of motion, erythema, edema or effusion, diagnosed 
rotator cuff tendonitis without significant restriction of 
motion, indicated that the veteran's work activities were 
aggravating his condition, and recommended icing and pain 
medication.

Since the veteran filed his claim for an increased evaluation 
for a right shoulder disability, he has sought additional 
outpatient treatment for right shoulder complaints and has 
undergone additional VA examinations.   

During a VA spine examination conducted in January 2001, the 
veteran reported right shoulder pain, flare-ups of such pain 
with activity, crepitation and popping, occasional morning 
stiffness, unencumbered range of motion, and slight weakness.  
An examiner noted slight prominence and tenderness of the 
right acromioclavicular joint, slight crepitation on range of 
motion, internal and external rotation to 90 degrees, forward 
flexion and abduction to 180 degrees, and no instability.  
The examiner indicated that during flare-ups, he would not 
expect any additional motion loss or incoordination, but 
rather, mild weakness secondary to certain activities.  The 
examiner diagnosed acromioclavicular joint disease.   

During VA outpatient treatment visits from July 2003 to 
December 2003, the veteran reported right shoulder pain.  
Physicians prescribed pain medication.

In February 2005, the veteran underwent a VA joints 
examination, during which he reported right shoulder pain 
that caused sleep disturbances.  He indicated that he quit 
his job as a warehouseman due to physical limitations 
secondary to his right shoulder and cervical spine 
disabilities.  He reported being a barber.  He noted that he 
took pain medication daily.  The examiner noted that the 
veteran was right hand dominant, had abduction and elevation 
of the right shoulder from 0 to 180 degrees with pain, 
internal and external rotation to 90 degrees with no pain, 
extension to 40 degrees with no pain, and no loss of strength 
of the upper extremities.  X-rays showed degenerative joint 
disease of the right acromioclavicular joint.  The examiner 
indicated that, during flare-ups, he would expect the veteran 
to experience an additional 20 degrees loss of motion of the 
right shoulder secondary to pain.

The above evidence establishes that the veteran's right 
shoulder disability manifests as pain on motion, increased 
during flare-ups, tenderness to palpation, and limitation of 
motion during flare-ups.  Such symptoms are contemplated in 
the 10 percent evaluation assigned the veteran's right 
shoulder disability under DC 5010.  

Since discharge from service, the veteran has not manifested 
limitation of motion of the right shoulder.  See 38 C.F.R. 
§ 4.71, Plate I (2005) (noting normal elevation and abduction 
of the shoulder as 0 to 180 degrees and normal internal and 
external rotation of the shoulder as 0 to 90 degrees).  
According to the most recent VA examiner, however, the 
veteran experiences an additional 20 degrees of limitation of 
motion of the right shoulder during flare-ups.  Pursuant to 
Plate I, such a finding does not constitute limitation of the 
veteran's arm motion to at least shoulder level, which is 
necessary to warrant the assignment of an evaluation in 
excess of 10 percent under DCs 5010, 5003, 5201.  

An evaluation in excess of 10 percent is also not assignable 
under DC 5200 as the evidence does not establish that the 
veteran has ankylosis of the scapulohumeral articulation, or 
under 38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 
Vet. App. at 202.  As previously indicated, the 10 percent 
evaluation contemplates the functional loss caused by the 
veteran's right shoulder pain, including during 
flare-ups, and there is no evidence of record of functional 
impairment additional to that which is noted above.

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 10 percent for degenerative 
joint disease, acromioclavicular joint, right, have not been 
met.  The evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution of this claim.  Rather, as there is a 
preponderance of the evidence against the claim, the claim 
must be denied. 




ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease, acromioclavicular joint, right, is denied.


REMAND

The veteran claims that he is entitled to service connection 
for depression secondary to his service-connected lumbar 
spine disabilities.  Additional action is necessary before 
the Board can decide this claim.

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  With regard to the 
veteran's claim for service connection, VA has not yet 
satisfied its duty to assist the veteran in the development 
of his claim.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's mental state is necessary.  The 
RO afforded the veteran a VA mental disorders examination in 
June 2001, during which an examiner noted that the veteran 
had adjustment disorder, but not depression.  However, since 
then, in a VA Form 646 (Statement of Accredited 
Representation in Appealed Case) dated in November 2005, the 
veteran's representative has argued that the report of the 
June 2001 examination is inadequate to decide the claim being 
remanded.  He based this argument on the fact that, at the 
time of the examination, the veteran was on pain medication 
such that his true mental state might have been clouded, and 
that four years have since passed since the examination and 
the veteran continues to experience depression.  Given the 
representative's assertions, a remand is necessary. 

This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded a VA examination for the 
purpose of determining the etiology of 
any psychiatric disorder shown to exist.  
AMC should forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any psychiatric disorder 
shown to exist, including, if 
appropriate, depression; 

b) opine whether any such disorder 
is at least as likely as not (50 
percent or greater likelihood) 
related to the veteran's period of 
active service, or to his service-
connected lumbar spine disabilities; 
and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Thereafter, AMC should readjudicate 
the veteran's claim for service connection 
for depression based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


